DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claim(s) recite(s) “acquiring… a length of time required for processing the task… and selecting… a target time period matching the length of time from the future time period for processing the task”. This judicial exception is not integrated into a practical application because as disclosed a user could specify a response time by signing a user service agreement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the process can use a generic computer performing generic computer functions, but are mere instructions to implement the idea using a computer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, 18, and 19 recites the limitation "the plurality of historical load fragments".  There is insufficient antecedent basis for this limitation in the claim. The examiner is unsure if the applicant intends to further limit the “plurality of historical load segments” or intents to introduce “a plurality of historical load fragments”. For the purpose of examination, the examiner will consider “the plurality of historical load fragments” as “the plurality of historical load segments”. Correction/Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102 (a(2)) as being taught by Mayukh Dutta et al. (US Publication 2020/0393981), hereafter Dutta.

Regarding claims 1, 11, and 20 Dutta discloses a method for managing a computing resource in a storage system (storage system 210), comprising: 
receiving a processing request (via requester) for processing a task using the computing resource (resource of a storage system); (Paragraph [0019]) 
acquiring, based on a usage state of the computing resource, a length of time required for processing the task (via processor utilization); (Figures 3 and 4; Paragraph [0061]) 
determining, based on a load model (machine learning model via model) of the computing resource and a current workload (via workload fingerprints) of the computing resource, a workload of the computing resource (resource) for processing a future data access request for the storage system within a future time period, the load model describing an association relationship between a previous load and a subsequent load (via usage of a resource; Paragraph [0027]) of the computing resource for processing a historical data access request (I/O count via operational metric data collected; Paragraph [0013]) for the storage system; (Paragraph [0027 and 0073])
and selecting, based on the workload, a target time period matching the length of time (total time interval over which the workload fingerprint is collected) from the future time period for processing the task (via selecting workload fingerprints). (Paragraph [0075])

Claims 2 and 12 are rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein selecting the target time period comprises:

generating a workload curve (via first requester 402) describing an association relationship between the workload (utilization) and a time point (time) in the future time period; (Figure 4)

and selecting, based on the workload curve (curve 407; Paragraph [0025]), the target time period from the future time period (via predefined threshold). (Paragraph [0103])


Claims 3 and 13 are rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein selecting the target time period based on the workload curve comprises:

establishing a sliding window (intervals) based on the length of time (via time intervals); (Paragraph [0020])

and determining the target time period based on the sliding window and the workload curve during movement of the sliding window along a time axis (via horizontal axis of the plot 300/400) of the workload curve. (Paragraph [0061 and 0065])


Claims 4 and 14 are rejected for the reasons set forth hereinabove for and further discloses claim 3, wherein determining the target time period comprises:

determining a region between the workload curve and the time axis and within the sliding window; (Figures 3 and 4)

and determining the target time period based on a size of the region (via spatial interval). (Paragraph [0020, 0061 and 0065])


Claims 5 and 15 are rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein selecting the target time period further comprises:

determining a time range (via total time interval) for completing the task; (Paragraph [0075])

and selecting the target time period from a part of the future time period within the time range (via different total time interval). (Paragraph [0075])


Claims 6 and 16 are rejected for the reasons set forth hereinabove for and further discloses claim 1, further comprising:

receiving another processing request (via second requester) for processing another task using the computing resource; (Figure 4)

determining, based on the usage state, another length of time (via variations by the curve 410) required for processing the another task; (Figure 4; Paragraph [0067])

selecting, based on the workload, another target time period matching the another length of time from a part of the future time period other than the target time period (via workload fingerprint selected from among the number of workload fingerprints); (Paragraph [0072]) 

and instructing the computing resource to process the another task within the another target time period (via third requester). (Figure 4; Paragraph [0066])


Claims 7 and 17 are rejected for the reasons set forth hereinabove for and further discloses claim 1, further comprising:

acquiring a historical load sequence (via model 232) of the computing resource within a historical time period; (Paragraph [0059])

and training the load model based on the historical load sequence (via fingerprint sequence). (Paragraph [073])


Claims 8 and 18
 are rejected for the reasons set forth hereinabove for and further discloses claim 7, wherein training the load model based on the historical load sequence comprises:

selecting a plurality of historical load segments (via collected total time interval) from the historical load sequence (via workload fingerprints); (Paragraph [0075])

determining, in the historical load sequence (via workload fingerprints), a plurality of future load fragments (via different total time interval) respectively corresponding to the plurality of historical load fragments (via collected total time interval), a future load fragment in the plurality of future load fragments following a historical load fragment in the plurality of historical load fragments;  (Paragraph [0075])
and training the load model (training data via adjustment of the model) based on the plurality of historical load fragments and the plurality of future load fragments(via output variables), so that a predicted value of a future load obtained based on the historical load fragment and the trained load model is consistent with the future load fragment (via workload fingerprints share specified similarity with respect to one another). (Paragraph [0076 and 0078])


Claims 9 and 19 are rejected for the reasons set forth hereinabove for and further discloses claim 8, wherein selecting the plurality of historical load segments from the historical load sequence comprises: 

selecting (assigning) the plurality of historical load segments from the historical load sequence based on a predetermined length (via sample of operational metrics collected; Paragraph [0070]) of the historical load segment (across a plurality of points); (Paragraph [0033]) 

and determining the plurality of future load fragments respectively corresponding to the plurality of historical load fragments comprises: 

determining the plurality of future load segments respectively corresponding to the plurality of historical load segments (via operational metric data corresponding to aggregated operation metric data group)based on a predetermined length of the future load segment. (Paragraph [0022])


Claim 10 are rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the storage system comprises a backup system (via storage devices 208). (Paragraph [0011]; Figure 2)


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moises Goldszmidt et al. (US Publication 2021/0224687) for training models using neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 10/16/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181